

113 HRES 408 IH: Expressing sincere condolences and support for assistance to the people of the Philippines and all those affected by the tragic Super Typhoon Haiyan (Yolanda) of November 8, 2013.
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 408IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Ms. Speier (for herself, Mr. Honda, Ms. McCollum, Ms. Bordallo, Ms. Moore, Ms. Hahn, Ms. Jackson Lee, Mr. Grijalva, Mr. Schiff, Mr. Sherman, Mr. Lowenthal, Mr. Grayson, Mr. Larson of Connecticut, Mr. McIntyre, Mr. Thompson of California, Ms. Meng, Ms. Chu, and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing sincere condolences and support for assistance to the people of the Philippines and all those affected by the tragic Super Typhoon Haiyan (Yolanda) of November 8, 2013.Whereas, on November 8, 2013, Super Typhoon Haiyan (local name Yolanda) made landfall and hit the eastern seaboard of the Philippine archipelago;Whereas the typhoon brought sustained winds of 147 miles per hour, gusts of 170 to 190 miles per hour, waves as high as 45 feet, and up to 15.75 inches of rain in some places, making it the year’s strongest storm, and potentially the strongest typhoon ever recorded at landfall;Whereas approximately 7 million Filipinos have been affected by the typhoon and nearly 582,000 people were forced from and evacuated their homes, according to the National Disaster Risk Reduction and Management Council of the Philippines;Whereas among the hardest hit was the coastal city of Tacloban on the island of Leyte, which 70 years ago was the first town to be liberated by General Douglas MacArthur from the Imperial Japanese occupation;Whereas Tacloban was almost completely submerged by waves of up to 40 feet, with 70 to 80 percent of the city’s structures now destroyed, according to Elmer Soria, the chief superintendent and regional police director;Whereas, as of November 12, the typhoon was responsible for nearly 1,800 deaths, and the estimates of the total death toll in Tacloban alone could climb as high as 10,000;Whereas the United Nation’s Children Fund estimates that 1.7 million children lived in the pathway of the typhoon;Whereas in the wake of a natural disasters and the subsequent breakdown of protective societal norms, the vulnerabilities of women and girls are more acute;Whereas the schools and gymnasiums and other sites that were designated as evacuation centers failed to hold up against the winds, as roofs ripped off, windows shattered, and ceilings caved in, according to Lynette Lim, spokeswoman for Save the Children;Whereas videos and aerial surveillance show vast stretches of land flattened and decimated;Whereas initial reports say that most of the deaths were from drowning or collapsed buildings and that many communities are now without access to communication, water, food, and aid;Whereas, by November 10, President Benigno S. Aquino III of the Philippines declared a state of calamity;Whereas Interior Secretary Roxas of the Philippines said that the impact of the typhoon was like a tsunami hit, because moving from the shore to one kilometer inland there are no structures standing;Whereas Sebastian Rhodes Stampa, head of a United Nations disaster assessment coordination team, said that there was destruction on a massive scale in Tacloban, where there are cars thrown like tumbleweed, and that the last time I saw something of this scale was in the aftermath of the 2004 Indian Ocean tsunami;Whereas the United Nations World Food Program (WFP) estimates that nearly 2.5 million people will require immediate food assistance in the aftermath of the typhoon;Whereas the global community, including governments, organizations, and private relief groups, has speedily and compassionately rallied to assist the Government of the Philippines in providing food, aid, shelter, monetary donations, and logistical support;Whereas the United States Government’s military and civilian aid was dispatched immediately following a request for international assistance by the Philippine Government;Whereas the Department of Defense has directed the Pacific Command to support the United States Government humanitarian relief operations in the Philippines in the wake of the typhoon;Whereas the first wave of the United States military force, a team of 90 Marines and sailors, flew to the Philippines on Sunday, November 11, to assist with search and rescue operations and provide air support;Whereas, by November 14, 2,000 United States servicemembers will have arrived in the Philippines on the USS GEORGE WASHINGTON;Whereas the United States Government is providing $20 million in immediate humanitarian assistance, including the provision of emergency shelter, food assistance, relief commodities, and water, sanitation, and hygiene support;Whereas the Office of U.S. Foreign Disaster Assistance of the United States Agency for International Development activated a Disaster Assistance Response Team to conduct initial damage assessment in affected areas, liaise with other humanitarian and government actors in the country, and recommend appropriate response options;Whereas the Filipino-American community is the second largest Asian-American and Pacific Islander ethnic group in the United States, with a population of approximately 3.4 million;Whereas Filipino-Americans across the Nation immediately mobilized to establish disaster relief funds for those in their homeland;Whereas the National Alliance for Filipino Concerns is appealing to increase donations for its Bayanihan Relief and Rehabilitation Campaign to assist the impacted areas in the Philippines;Whereas in 1941, more than 250,000 Filipino soldiers responded to President Roosevelt’s call to arms and fought under the American flag during World War II and made the ultimate sacrifice, and many of these Filipino veterans have become proud United States citizens; andWhereas President Barack Obama affirmed the support and assistance of the United States to the Philippine people, as well as the spirit of Bayanihan, and declared that the United States is already providing significant humanitarian assistance, and we stand ready to further assist the Government’s relief and recovery efforts: Now, therefore, be itThat the House of Representatives—(1)mourns with the people of the Philippines and all of the countries affected by the horrific loss of life caused by the tragic Super Typhoon Haiyan (Yolanda), which struck the Philippines on November 8, 2013;(2)expresses its deepest condolences and sympathy to the families of the victims of this tragedy;(3)applauds the prompt commitments of support and humanitarian efforts already underway by the international community, relief agencies, and private citizens;(4)commends the United States Government for providing $20 million of immediate humanitarian assistance;(5)reaffirms the longstanding friendship shared between the United States and the Philippines;(6)pledges its full support and solidarity with the people of the Philippines and all others affected by this tragedy as they struggle to rebuild their lives in the wake of this disaster;(7)urges the United States Government to continue to provide assistance to the Philippines during its recovery and reconstruction efforts;(8)urges the United States Government to coordinate with the international community and humanitarian agents in prioritizing the protection of women and girls in the aftermath of this disaster; and(9)urges the United States Government to continue working closely with the Philippines to strengthen disaster risk reduction and mitigation strategies at the local and national levels.